DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 5, 6, 8, 10, 11, 15-17, 19, 21, 22, and 24 has been amended.
Claims 2, 4, 18, and 20 are canceled.
No new claims are added. 
Claims 1, 3, 5-17, 19, and 21-24 are presented for examination.

Preliminary amendment filed on 4/19/2022 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  was filed on 10/5/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 3, 5-17, 19, and 21-24 are rejected on the ground of nonstatutory non-obvious type double patenting over corresponding claims as mapped in table below of U.S. Patent No. 11140446. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows: 
Instant Application No. 17/494,582
U.S. Patent No. 11140446
Claims 1, 17, and 24 maps to 
Claim 1 
Claim 3, 19,  maps to 
Claim 1
Claim 5 and 21 maps to
Claim 5
Claim 6 and 22 maps to
Claim 6
Claim 7 and 23 maps to
Claim 7
Claims 8-16 maps to
Claim 8-16



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Regarding Claim 24,
Claim limitation “a module that” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means for” coupled with functional language that: receiving…; identifying...; generating…; and saving...” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim elements “means for” is limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description discloses the corresponding structure, material, or acts for the claimed function in following paragraphs: 
“means for receiving” is drawn to the electrical component and algorithm of receiving digital dataset in par. 0141, fig. 15, tag 1502,
“means for identifying” is drawn to the electrical component and algorithm of identifying sensitive portions of the digital dataset in par. 0142, fig. 15, tag 1503,
“means for generating” is drawn to the electrical component and algorithm of generating a plurality of sensitive tags in par. 0143, fig. 14, tag 1504, 
 “means for saving” is drawn to the electrical component and algorithm of saving the sensitive tags in par. 0144, fig. 15, tag 1505,

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-10, 13-15, and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Navanageri et al. (US 20160259862).

Regarding claim 1, Navanageri discloses, A computer-implemented method for flagging sensitive portions of a digital dataset for media production (par. 0071 discloses highlighting a portion of the content item and tag the portion with restricted tag as “war” and “adult”), the method comprising:
receiving, by one or more processors, the digital dataset comprising at least one of audio data, video data, or audio-video data (par. 0030-0031 discloses After content item 104 is submitted by user 108, content item 104 is stored in a content repository 134 for subsequent retrieval and use);
identifying, by the one or more processors, sensitive portions of the digital dataset likely to be in one or more defined content classifications (par. 0071, the creator of the first content item may highlight a portion of the first content item and tag the portion with a restricted tag such as “war” or “adult, i.e. identifying sensitive or restricted content classifications such as “war” or “adult”);
generating, by the one or more processors, a plurality of sensitivity tags each signifying a sensitivity assessment for a corresponding one of the sensitive portions  (par. 0032 discloses generating set of tags for content item, par. 0071, the creator of the first content item may highlight a portion of the first content item and tag the portion with a restricted tag such as “war” or “adult, i.e. tags are generated for restrictive topic);
relating, by the one or more processors, the plurality of sensitivity tags to at least one of a plurality of distribution profiles (par. 0071 discloses  the portion may be omitted from content items that are distributed to children and/or users who have explicitly added the tag to their blacklist, i.e. relating the portions of sensitive content to user profile with maintained “blacklist” identifying the restrictive tags or topics that not to be included in their content), wherein generating the plurality of sensitivity tags is based in part on the at least one of the plurality of distribution profiles (par. 0060 discloses user creates a “blacklist” that includes topics concepts, that should not be used with content item), wherein each of the distribution profiles identifies a set of sensitive topics each correlated to one or more content control rules (par. 0071 discloses blacklists and/or whitelists may be maintained for multiple groups of users to implement an adjustable policy for distributing content to the users, i.e. distribution of content for each user profiles identifies set of sensitive topics that related to their blacklist, here maintaining blacklist for sensitive content = content control rules); and
saving the plurality of sensitivity tags each correlated to its corresponding one of the sensitive portions in a computer memory (par. 0038 knowledge extractor 114 may store a set of mappings between the ranked tags 144 and one or more portions of content item 104 in mapping repository 130).

Regarding claim 3, The method of claim 1
Navanageri further discloses, further comprising assigning, by the one or more processors, a sensitivity score to each of the sensitivity tags based on the at least one of the plurality of distribution profiles (par. 0062 A tag's position in the ranking may also be based on user profile data 234, actions 236, characteristics 238, and/or preferences from user data repository 132 for the user creating the content item and/or a user consuming (e.g., viewing) the content item. For example, a tag that is relevant to the inferred or explicit interests or preferences of the user may be ranked higher than a tag that is not relevant to the user's interests or preferences).

Regarding claim 6, The method of claim 1
Navanageri further discloses, further comprising performing the generating and the saving for distinct pluralities of the sensitivity tags each signifying a corresponding sensitivity assessment based on a different one of the plurality of distribution profiles (par. 0071, tagging a portion of the content with restrictive (i.e. sensitive) tags such as “war” or “adult” based on backlists maintained for the multiple groups of users to implement the adjustable policy for distributing content to the users, i.e. to the plurality of distribution profiles).

Regarding claim 7, The method of claim 6,
Navanageri further discloses, further comprising saving the distinct pluralities of the sensitivity tags as a multidimensional tensor (par. 0055, The profile may also include a description of the tag, such as a definition of an object or entity represented by the tag. The profile may additionally include links that represent relationships between the tag and other tags in the ontology, i.e. multidimensional relationship between tag and other tags are stored).

Regarding claim 8, The method of claim 1
Navanageri further discloses, further comprising generating, by the one or more processors, a display of the digital dataset with indications of the plurality of sensitivity tags (par. 0028, the content item and tags may then be displayed to the same user and/or other users, with the tags ordered and/or displayed according to the ranking).

Regarding claim 9, The method of claim 8,
Navanageri further discloses, further comprising providing, by the one or more processors, additional content coordinated with the plurality of sensitivity tags (par. 0070, second content item may also include a portion of a third content item that is determined to be relevant to the first content item and/or one or more tags for the first content item, i.e. additional content item is provided that is relevant to the tag of the original content item). 

Regarding claim 10, The method of claim 1,
Navanageri further discloses, further comprising displaying, by the one or more processors, the plurality of sensitivity tags for one or more frames of the video or audio-video data (par. 0028, the content item and tags may then be displayed to the same user and/or other users, with the tags ordered and/or displayed according to the ranking, par. 0030 discloses content item can be video, i.e. plurality of tags are displayed in association with portions of the video content, portion of the video content includes individual frames). 

Regarding claim 13, The method of claim 1,
Navanageri further discloses, wherein the sensitivity assessment includes, for each corresponding one of the sensitive portions, a type of the corresponding sensitivity tags, an intensity map, a bar graph representing a level of sensitivity, or a combination thereof (par. 0071, the creator of the first content item may highlight a portion of the first content item and tag the portion with a restricted tag such as “war” or “adult.”, “war” and “adult” are type of content tags corresponding to sensitive portions).

Regarding claim 14, The method of claim 1,
Navanageri further discloses, wherein the sensitive portions are defined by at least one of imagery or language prohibited by law or flagged for one or more of a localization issue, a commercial contract issue, a content licensing issue, a scene change inconsistency, an unresolved frame composition for one or more platforms, an end reel credits amendment, or a combination thereof (par. 0064, Separate sets of rankings may further be generated for different localized and/or internationalized variants of the tags. For example, a different ranking of tags may be created for each language, dialect, colloquial language, non-standard (e.g., slang) language, and/or linguistic variation of a concept, topic, label, or entity represented by the tags, i.e. tagging portions based on localization issues).

Regarding claim 15, The method of claim 11
Navanageri further discloses, wherein the sensitivity assessment includes metadata for targeting localization or distribution of the electronic dataset (par. 0100 discloses a portion of the first content item and one or more tags is then generated and published (i.e. distributed),  the second content item may be published as a blog post, forum post, social network post, article, email, and/or other message that includes one or more words, phrases, sentences, paragraphs, and/or portions of the first content item, i.e. additional information or metadata is included for distribution of content and content tag, i.e. electronic dataset).

Regarding claim 24, Navanageri discloses, an apparatus for automatically flagging sensitive portions of a digital dataset for media production (par. 0071 discloses highlighting a portion of the content item and tag the portion with restricted tag as “war” and “adult”), the apparatus comprising:
means for receiving the digital dataset comprising at least one of audio data, video data, or audio-video data (par. 0030-0031 discloses After content item 104 is submitted by user 108, content item 104 is stored in a content repository 134 for subsequent retrieval and use);
means for identifying sensitive portions of the digital dataset likely to be in one or more defined content classifications (par. 0071, the creator of the first content item may highlight a portion of the first content item and tag the portion with a restricted tag such as “war” or “adult, i.e. identifying sensitive or restricted content classifications such as “war” or “adult”);
means for generating a plurality of sensitivity tags each signifying a sensitivity assessment for a corresponding one of the sensitive portions (par. 0032 discloses generating set of tags for content item, par. 0071, the creator of the first content item may highlight a portion of the first content item and tag the portion with a restricted tag such as “war” or “adult, i.e. tags are generated for restrictive topic);
means for saving the plurality of sensitivity tags each correlated to its corresponding one of the sensitive portions in a computer memory(par. 0038 knowledge extractor 114 may store a set of mappings between the ranked tags 144 and one or more portions of content item 104 in mapping repository 130); and
at least one processor coupled to a memory, the memory holding program instructions that when executed by the at least one processor cause the apparatus to perform:
relating the plurality of sensitivity tags to at least one of a plurality of distribution profiles (par. 0071 discloses  the portion may be omitted from content items that are distributed to children and/or users who have explicitly added the tag to their blacklist, i.e. relating the portions of sensitive content to user profile with maintained “blacklist” identifying the restrictive tags or topics that not to be included in their content), wherein generating the plurality of sensitivity tags is based in part on the at least one of the plurality of distribution profiles (par. 0060 discloses user creates a “blacklist” that includes topics concepts, that should not be used with content item), wherein each of the distribution profiles identifies a set of sensitive topics each correlated to one or more content control rules (par. 0071 discloses blacklists and/or whitelists may be maintained for multiple groups of users to implement an adjustable policy for distributing content to the users, i.e. distribution of content for each user profiles identifies set of sensitive topics that related to their blacklist, here maintaining blacklist for sensitive content = content control rules).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under U.S.C. 103 as being unpatentable over Navanageri et al. (US 20160259862), in view of Huang (US 20190253744).
Regarding claim 5, The method of claim 1,
Navanageri discloses the method as claimed in claim 1, but Navanageri does not disclose, wherein generating the plurality of sensitivity tags comprises assessing a sensitivity that each corresponding one of the sensitive portions does not comply with the one or more content control rules correlated thereto.
Huang discloses, wherein generating the plurality of sensitivity tags comprises assessing a sensitivity that each corresponding one of the sensitive portions does not comply with the one or more content control rules correlated thereto (par. 0056 discloses machine learning algorithms determines that part of the stream broadcast video is violation of the policy, portion of the stream video can be cropped, pixelated, i.e. sensitive portions that not in compliance with policy are marked/tagged/identified for removal or gets pixelated). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Navanageri, by teaching of sensitivity tags generation based on assessing a sensitivity of the sensitive portions does not comply with content control rules, as taught by Huang, to automate the detection of content that is in violation of policy, as disclosed in Huang par. 0010.

Claims 11 and 12 are rejected under U.S.C. 103 as being unpatentable over Navanageri  et al. (US 20160259862), in view of Damick (US 10410016).
Regarding claim 11, The method of claim 1,
Navanageri discloses the method as claimed in claim 1, but Navanageri does not disclose, wherein the identifying further comprises using one or more machine learning components trained to compare the one or more sensitive portions and classified portions of at least one prior media production.  
Damick discloses, wherein the identifying further comprises using one or more machine learning components trained to compare the one or more sensitive portions and classified portions of at least one prior media production (column 11, line 49-67 and column 12, line 1-19,  discloses owner prefers not to share her children’s photo with other people, cloud server detects that photo contains data representing a child (i.e. sensitive portion of photo), extracts the features representing human face from the image data of photo and compare with pre-stored (i.e. pre-stored therefore provisory produced) features that represents owner’s children to detect the match, column 7, line 55-60 discloses multimedia content can be videos, photos, column 14, line 39-50 discloses machine learning algorithm for identifying sensitive information and location of sensitive information in digital asset).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Navanageri, by teaching of machine learning trained to compare the sensitive portions to prior media production, as taught by Damick, to better predict the desired data field or sections that needs to be removed, redacted or obscured, as disclosed in column 14, line 1-7.

Regarding claim 12, The method of claim 11,
Navanageri in view of Damick further discloses, wherein the identifying further comprises predicting a level of sensitivity of the one or more sensitive events using the one or more machine learning components (Damick column 14, line 1-10 discloses training a machine learning algorithm to better predict the desired redacting level that needs to be removed, redacted or obscured, i.e. using machine learning component to predict the level of redacting required for sensitive data fields in digital content). 

Claims 16, 17, 19, 22, and 23 are rejected under U.S.C. 103 as being unpatentable over Navanageri  et al. (US 20160259862), in view of MAHYAR (US 10671854, part of the Information Disclosure Statement dated 10/5/2021).
Regarding claim 16, The method of claim 15,
Navanageri discloses the method as claimed in claim 15, but Navanageri does not disclose, wherein the classified portions of the at least one prior media production are defined by at least one of imagery or language prohibited by law or flagged for one or more of a localization issue, a commercial contract issue, a content licensing issue, a scene change inconsistency, an unresolved frame composition for one or more platforms, an end reel credits amendment, or a combination thereof, and the comparing comprises providing at least the classified portions of the prior media production to an artificial intelligence routine as training input.
MAHYAR discloses, wherein the classified portions of the at least one prior media production are defined by at least one of imagery or language prohibited by law or flagged for one or more of a localization issue, a commercial contract issue, a content licensing issue, a scene change inconsistency, an unresolved frame composition for one or more platforms, an end reel credits amendment, or a combination thereof, and the comparing comprises providing at least the classified portions of the prior media production to an artificial intelligence routine as training input (column 2, line 63-67, column 3, line 1-5 discloses portions of media classified are defined by the different country standards and acceptability of certain sensitive contents differently in different country, i.e. based on localization, column 11, line 62-67 discloses rating of the content depends on sensitive features (i.e. portions) in the content, previous historical data of content rating is used by machine learning module to improve accuracy of content predictions, i.e. portions of prior media are defined by the local country’s guidance and using this data (i.e. by comparing) as input to machine learning module to performing rating of future content).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Navanageri, by teaching of classified portion of prior media are defined by imagery or language prohibited by localization issue and comparing classified portion of prior media production to as artificial intelligence training input, as taught by MAHYAR, to better achieve intelligent content rating determination using multi-tiered machine learning method, as disclosed in MAHYAR column 1, line 20-25.

Regarding claim 17, Navanageri discloses, An apparatus for automatically flagging sensitive portions of a digital dataset for media production (par. 0071 discloses highlighting a portion of the content item and tag the portion with restricted tag as “war” and “adult”), the apparatus comprising at least one processor coupled to a memory, the memory holding program instructions that when executed by the at least one processor cause the apparatus to perform (see par. 0103-0104):
receiving the digital dataset comprising at least one of audio data, video data, or audio-video data (par. 0030-0031 discloses After content item 104 is submitted by user 108, content item 104 is stored in a content repository 134 for subsequent retrieval and use);
identifying sensitive portions of the digital dataset likely to be in one or more defined content classifications, based at least in part on comparing unclassified portions of the digital dataset with classified portions of the prior media production using an algorithm;
generating a plurality of sensitivity tags each signifying a sensitivity assessment for a corresponding one of the sensitive portions (par. 0032 discloses generating set of tags for content item, par. 0071, the creator of the first content item may highlight a portion of the first content item and tag the portion with a restricted tag such as “war” or “adult, i.e. tags are generated for restrictive topic);
relating the plurality of sensitivity tags to at least one of a plurality of distribution profiles (par. 0071 discloses  the portion may be omitted from content items that are distributed to children and/or users who have explicitly added the tag to their blacklist, i.e. relating the portions of sensitive content to user profile with maintained “blacklist” identifying the restrictive tags or topics that not to be included in their content), wherein generating the plurality of sensitivity tags is based in part on the at least one of the plurality of distribution profiles (par. 0060 discloses user creates a “blacklist” that includes topics concepts, that should not be used with content item), wherein each of the distribution profiles identifies a set of sensitive topics each correlated to one or more content control rules (par. 0071 discloses blacklists and/or whitelists may be maintained for multiple groups of users to implement an adjustable policy for distributing content to the users, i.e. distribution of content for each user profiles identifies set of sensitive topics that related to their blacklist, here maintaining blacklist for sensitive content = content control rules); and
saving the plurality of sensitivity tags each correlated to its corresponding one of the sensitive portions in a computer memory (par. 0038 knowledge extractor 114 may store a set of mappings between the ranked tags 144 and one or more portions of content item 104 in mapping repository 130).
Navanageri does not disclose, identifying sensitive portions of the digital dataset likely to be in one or more defined content classifications, based at least in part on comparing unclassified portions of the digital dataset with classified portions of the prior media production using an algorithm;
Mahyar discloses, identifying sensitive portions of the digital dataset likely to be in one or more defined content classifications, based at least in part on comparing unclassified portions of the digital dataset with classified portions of the prior media production using an algorithm (column 2, line 63-67, column 3, line 1-5 discloses portions of media classified are defined by the different country standards and acceptability of certain sensitive contents differently in different country, i.e. potions of the media is classified for different countries, column 11, line 62-67 discloses rating of the content depends on sensitive features (i.e. portions) in the content, previous historical data of content rating is used by machine learning module to improve accuracy of content predictions, i.e. as part of the machine learning algorithm, classified portions of prior media content are used as input therefore used for comparing with future content portions for predicting rating of the future content).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Navanageri, by teaching of comparing unclassified portion of content with classified portion of prior media production using an algorithm, as taught by MAHYAR, to better achieve intelligent content rating determination using multi-tiered machine learning method, as disclosed in MAHYAR column 1, line 20-25.

Regarding claim 19, The apparatus of claim 17,
Navanageri further discloses, wherein the memory holds further instructions for assigning a sensitivity score to each of the sensitivity tags based on the at least one of the plurality of distribution profiles (par. 0062 A tag's position in the ranking may also be based on user profile data 234, actions 236, characteristics 238, and/or preferences from user data repository 132 for the user creating the content item and/or a user consuming (e.g., viewing) the content item. For example, a tag that is relevant to the inferred or explicit interests or preferences of the user may be ranked higher than a tag that is not relevant to the user's interests or preferences).

Regarding claim 22, The apparatus of claim 17,
Navanageri further discloses, wherein the memory holds further instructions for performing the generating and the saving for distinct pluralities of the sensitivity tags each signifying a corresponding sensitivity assessment based on a different one of the plurality of distribution profiles (par. 0071, tagging a portion of the content with restrictive (i.e. sensitive) tags such as “war” or “adult” based on backlists maintained for the multiple groups of users to implement the adjustable policy for distributing content to the users, i.e. to the plurality of distribution profiles).

Regarding claim 23, The apparatus of claim 22,
Navanageri further discloses, wherein the memory holds further instructions for saving the distinct pluralities of the sensitivity tags as a multidimensional tensor (par. 0055, The profile may also include a description of the tag, such as a definition of an object or entity represented by the tag. The profile may additionally include links that represent relationships between the tag and other tags in the ontology, i.e. multidimensional relationship between tag and other tags are stored).

Claim 21 is rejected under U.S.C. 103 as being unpatentable over Navanageri  et al. (US 20160259862), in view of MAHYAR (US 10671854), in further view of Huang (US 20190253744).
Regarding claim 21, The apparatus of claim 17,
Navanageri in view of MAHYAR discloses the method as claimed in claim 17, but Navanageri in view of MAHYAR does not disclose, wherein the memory holds further instructions for generating the plurality of sensitivity tags at least in part by assessing a sensitivity that each corresponding one of the sensitive portions does not comply with the one or more content control rules correlated thereto.
Huang discloses, wherein the memory holds further instructions for generating the plurality of sensitivity tags at least in part by assessing a sensitivity that each corresponding one of the sensitive portions does not comply with the one or more content control rules correlated thereto (par. 0056 discloses machine learning algorithms determines that part of the stream broadcast video is violation of the policy, portion of the stream video can be cropped, pixelated, i.e. sensitive portions that not in compliance with policy are marked/tagged/identified for removal or gets pixelated). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Navanageri in view of MAHYAR, by teaching of sensitivity tags generation based on assessing a sensitivity of the sensitive portions does not comply with content control rules, as taught by Huang, to automate the detection of content that is in violation of policy, as disclosed in Huang par. 0010.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423